DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: "Curing" is a chemical process that produces the toughening or hardening of a polymer material by the cross-linking of polymer chains. It appears not to be an appropriate term for the simple hardening and softening upon heating of a thermoplastic, as implied by the present application, e.g. on page 7, lines 30-32. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 53-72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear what in the present application the meaning of the terms "warp yarn" and "weft yarn" is. While these terms are clear in the context of weaving, the applicant in figure 6A has designated warp knit yarns 503, 503' as weft yarns of a warp knitted fabric which evidently does not comprise weft yarns. 
Figure 6B appears to show a weft knitted fabric without warp yarns. It is not clear if there is a connection between the weft knitted fabric of figure 6B and the warp knitted fabric of figures 6 and 6A, the terms "warp yarn" and "weft yarn" for all fabrics envisaged but not clearly defined for a woven fabric. Please clarify.
The term "substantially" in "substantially straight" used in Claim 53, 56, 57, 70 and 71 is vague and unclear and leaves the reader in doubt as to the allowed 
In claim 61, it is not clear how the additional weft yarns form an additional outer weft layer, how they are interleaved and what makes them additional. Also the description does not comprise an explanation which could enable the skilled person understand the meaning of the features of claim 61 and to establish a meaningful scope of this claim. 
In claim 71, it is claimed as a separate step that the warp yarns are tensioned to be brought into a straight configuration. However, it appears that the tensioning is a step which is normally inherent to the interleaving step. For instance, tensioning is an inherent step of the weaving process and for embodiments in which the straps are woven it is not clear what a separate tensioning step would entail. 
The feature of claim 53 that a coating is applied to the tensioned strap body is in contradiction with the feature of claim 69 that the coating is applied to an individual yarn (i.e. before the strap is woven). 
"Curing" is a chemical process that produces the toughening or hardening of a polymer material by the cross-linking of polymer chains (see e.g. Wikipedia, "Curing (chemistry)"). It appears not to be an appropriate term for the simple hardening and softening upon heating of a thermoplastic, as implied by the present application, e.g. on page 7, lines 30-32. In claims 14 and 15 the scope 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 53-72 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
WO 2010/13001A1 issued to Polyweld LTD.
	WO ‘001 discloses a strap for tensioning a vehicle side curtain, the strap comprising: a strap body having a plurality of warp yams and a weft yam, the weft yam being interleaved with each of the plurality of warp yams [see page 2, last paragraph; " ... formed of an intermeshing assembly of strands ... of woven construction ... ", page 3, 2nd last paragraph; warp & weft strand interwoven], wherein the warp yams are tensioned in a substantially straight configuration [see page 6, 2nd last paragraph; tensile forces & strands are straight]; and a coating [see page 6, PVC coating] to retain 
	WO ‘001 further teaches that strap’s warp yam has a maximum elongation at break of less than 5%. [see page 1, paragraph 5 where it discloses maximum elongation at break of less than 7.5% or the last paragraph less than 5% and 4.6%]. 
	WO ‘001 teaches that the strap’s warp yams can compositionally be made from aramid fibres, para-aramid fibres, carbon fibres, and basalt fibres, tradenames fibers such as TechnoraTM, TwaronTM, and KevlarTM. [ see page 2, paragraph 6; aramid fibres & Technora].
	WO ‘001 teaches a vehicle side curtain airbag for [see figures 1-2) for a vehicle, comprising: a sheet for location adjacent a roof of the vehicle, the sheet having upper and lower portions; and a plurality of straps that extend between the upper and lower portions of the sheet [see figure 1], each of the straps at least partially restrained to the sheet, at least one of the straps comprising: a strap body having a plurality of warp yams and a weft yam, the weft yam being interleaved with each of the plurality of warp yams [see page 3, 2nd last paragraph; warp & weft strand interwoven], wherein the warp yams are in a substantially straight configuration.
	WO ‘001 further teaches that the vehicle side curtain where the straps are restrained to the sheet by welding or the vehicle side curtain by stitching [see page 9, second last paragraph; stiches, page 11, par 4; welding; page 6, 2nd last paragraph]; and a coating to [page 6, PVC coating] retain the warp yams in their substantially straight configuration. 

	The instant reference further discloses a  method of manufacturing a strap for tensioning a vehicle side curtain, the method comprising the steps of: (a) interleaving a weft yam with a plurality of warp yams to form a strap body [see page 3, 2nd last paragraph; warp & weft strand interwoven]; (b) bringing the warp yams into a substantially straight configuration [see page 6, 2nd last paragraph]; and ( c) using a coating [see page 6, PVC coating] to retain the warp yams in their substantially straight configuration. 
	The reference also teaches that bringing the warp yams into a substantially straight configuration comprises applying a tension to the strap body. [see abstract: tensile forces applied, page 6, paragraph 4].
	WO ‘001 is considered to the closest prior art. WO ‘001 discloses the features of a majority of the claims but fails to disclose a linear mass density of the plurality of warp yams is greater than a linear mass density of the weft yam.  
	However this difference merely represents an obvious combination of features of what is generally known in the fabric arts when compared to the citation. The combination of different linear mass densities for an intended purpose is considered to be well known in the art. Therefore the person skilled in the art would directly and without difficulty, by routine steps, arrive at a solution which is the same as the claimed solution. In addition, the specification describes no particular problem to be overcome which would act as a barrier in applying such a known alternative without an inventive 
	Regarding the limitations of linear mass density of warp yam being greater than the weft yam or their respective ratio, application or location of the coating, arrangement, strength, diameter or weight of the warp and weft yams considered to 
be design choices for an intended purpose that easily could be derived alone without exercising any ingenuity or leap of inventiness. 
Claims 59-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
WO 2010/13001A1 issued to Polyweld LTD. Further in view of EP 1464743. 
	WO ‘001 teaches what is set forth above but does not speak to the limitations sought in Claims 59-60, where the weft yam is interleaved with each of the warp yams in a predetermined winding sequence, the winding sequence being repeated along the body of the strap, the winding sequence start and repetition or interleaving are considered to be design choices for an intended purpose. However, EP 1464743 at paragraphs [0079]-[0080] discloses the use of winding including different sequences such as Sor Z direction to be common design choices in the art.
Claim 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
WO 2010/13001A1 issued to Polyweld LTD. Further in view of USPUB 2005/00009424 A1 to Hazan. 
	WO ‘001 teaches the denier of the overall strand but does not speak to the linear density of the individual stands.  This is remedied by USPUB 2005/00009424 A1 to Hazan. 
. 
Claim 68-69 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/13001A1 issued to Polyweld LTD. Further in view of CA 1225569. 
	WO ‘001 teaches the use of PVC as it’s coating but does not speak to the components that make up the coating or if there are additional additives such as plasticizers or heat to form the coating.  As welding is used by WP ‘001 is known that this is a common way to heat up coatings, however these are also taught by and remedied by the teachings of CA 1225569. 
	CA 1225569 at page 2; "coating composition is a polyvinyl chloride (PVC), plastisol deposited & page 3; "heat treatment of the coating").
The scope of claims 1-15 is unclear without a clear understanding of the meaning of the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please review the documents cited on the PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759



AP